Citation Nr: 1235676	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-17 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than July 23, 1999 for a grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, G.L.



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the benefits sought on appeal.  The matter has since been transferred to the RO in Los Angeles, California.

A Travel Board hearing was held in August 2012 with the Veteran in Los Angeles, California, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issue of entitlement to a rating in excess of 40 percent for degenerative disc disease of the cervical spine addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  On July 23, 1999, the RO received the Veteran's claim for PTSD. 

2.  By a July 2000 rating decision, service connection for PTSD was granted and a 30 percent disability rating was assigned effective July 23, 1999; the Veteran was notified of his appellate rights and did not file an appeal. 

3.  The Veteran filed his claim for an earlier effective date for the grant of service connection for PTSD in July 2006.


CONCLUSIONS OF LAW

1.  The July 2000 rating decision that granted service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  The criteria for an earlier effective date for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400(2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).

The Board notes that the issue to be decided on appeal in this case turns on statutory interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA.

Earlier Effective Date

Initially, the Board notes that the Veteran's claims file has been rebuilt.  Volume 1 of the 4 Volume claims file begins as of July 1999.  Some information, including documents pertaining to previously filed claims, is either incomplete or not available.  However, as discussed below, the Veteran is not prejudiced as a result of any potentially missing information.

The Veteran was granted service connection for PTSD in a July 2000 rating decision and assigned a 30 percent disability rating effective July 23, 1999, his date of claim.  The available information in the record reflects that the Veteran was previously denied service connection for PTSD or another psychiatric disability.  The assigned effective date of July 23, 1999 is consistent with the Veteran's request to reopen that previously denied claim.

In statements to the Board, the Veteran has argued that the effective date for the grant of service connection for PTSD should date back to his discharge from the military.  See January 2007 Statement.  Alternatively, the effective date should be 1978, as VA had records of the Veteran's disability from that date.  See September 2006 Statement.

Unfortunately, an earlier effective date cannot be granted in this case.  As noted above, the Veteran was granted service connection for PTSD in a July 2000 rating decision.  He did not file an appeal of that decision, to include an appeal of the assigned effective date.  Therefore, that decision became final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011) (a finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier).

In the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that if a claimant wishes to obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error (CUE).  There can be no freestanding claim for an earlier effective date and that it would be error to entertain such a claim.  In this case, the Veteran did not file his claim for an earlier effective date until July 2006.  Therefore, it is a freestanding claim for an earlier effective date for a grant of service connection and is precluded by law.

The Board has considered the arguments offered by the Veteran's representative in a May 2012 statement.  Specifically, the representative asserts that because the claims file has been rebuilt and some documents are missing.  Therefore, it is possible that the Veteran filed a claim prior to July 23, 1999.  However, as discussed above, any argument to that effect should have been timely raised at the time of the July 2000 rating decision that granted service connection for PTSD.

Finally, as noted above, the assigned effective date of a final decision can be revised based on CUE.  However, the Veteran has not raised a CUE claim in connection with his claim for an earlier effective date.  Notably, at the Veteran's August 2012 Board hearing, his representative identified a July 1981 letter from VA to the Veteran.  It states that VA reviewed additional treatment records but that no change was warranted with respect to a previous decision regarding a service-connected condition.  The specific condition is not identified in the letter.  The Veteran's representative argues that a deficiency in this notice could give rise to an earlier effective date for the grant of PTSD.  However, this is not an adequate basis for a claim of CUE.  The Court has held that VA's breach of a duty to assist cannot form the basis for a claim of CUE. See Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

For these reasons, an effective date earlier than July 23, 1999 is not warranted for a grant of service connection for PTSD.


ORDER

An effective date earlier than July 23, 1999 for the grant of service connection for PTSD is denied.


REMAND

The Board finds that additional development is necessary in order to fully and fairly adjudicate the Veteran's claims.

First, the Board notes that the Veteran submitted a portion of a Social Security Administration (SSA) decision which appears to show the Veteran was granted SSA disability benefits.  However, records related to this claim have not been obtained.  SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits); see also Collier v. Derwinski, 1 Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  Therefore, on remand, those records should be obtained and associated with the claims file.

Second, the Veteran testified at his August 2012 Board hearing that he had been prescribed bed rest for his cervical spine condition.  He only received treatment from VA doctors.  The VA treatment records currently associated with the claims file, which are dated through April 2010, do not demonstrate that bed rest was prescribed.  Therefore, the Veteran's more recent VA treatment records should be obtained and associated with the claims file.  The Board notes that there is significant probative value in this evidence.  Because the Veteran is already assigned a 40 percent rating for his cervical spine disability, a higher schedular rating is only available through the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which requires bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Finally, the Veteran most recently underwent a VA examination in January 2009.  At his August 2012 hearing, he testified that his condition had worsened.  Therefore, a new VA examination should be obtained to determine the current severity of the Veteran's condition.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from the Social Security Administration all records pertinent to the Veteran's claim for benefits, as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  The RO/AMC should obtain the Veteran's VA treatment records for the period from May 2010 through the present and associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

3.  The RO/AMC should schedule the Veteran for a VA examination by an examiner of sufficient expertise to determine the current severity of the Veteran's service-connected cervical spine degenerative disc disease.  All indicated studies, including x-ray and range of motion studies (measured in degrees), should be performed.

The examiner should describe in detail any current symptomatology associated with the Veteran's service-connected cervical spine disability, including any ankylosis, or neurological manifestations such as upper extremity radiculopathy.  The examiner should also state whether the Veteran has had any incapacitating episodes requiring bed rest prescribed by a physician as a result of his cervical spine degenerative disc disease.

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

5.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


